United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             August 16, 2007
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 06-51509
                             Summary Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

BRIAN ALLAN PALMER

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                         USDC No. 1:06-CR-47-ALL


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Brian Allan Palmer appeals his sentence following his guilty plea
conviction of four counts of wire fraud and three counts of transportation of
stolen goods in violation of 18 U.S.C. §§ 1343, 2314. The district court imposed
a non-guidelines sentence of 60 months in prison, which was 27 months above
the advisory guidelines range maximum of 33 months as calculated in the
presentencing report.


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51509

      Palmer argues that his sentence was unreasonable because the district
court improperly weighed the vulnerability of his victims without making a
factual determination that he knew or should have known about their
vulnerability. The record belies Palmer’s assertion. Furthermore, Palmer has
failed to show that consideration of victim vulnerability without a finding of
knowledge is improper under the discretion afforded courts by § 3553(a). In any
event, the record also establishes that the district court considered many factors,
not just victim vulnerability, when it sentenced Palmer. In particular, the
district court was troubled by the fact that Palmer’s prior term of probation did
not deter him and that he showed poor judgment by traveling to the Bahamas
after filing for bankruptcy. The district court concluded that it was likely
Palmer would engage in similar schemes in the future and believed that, given
Palmer’s history and likelihood of recidivism, a 60-month sentence was needed
to achieve § 3553(a)’s objectives, including providing just punishment and
deterrence. These were appropriate considerations. See United States v. Smith,
440 F.3d 704, 709 (5th Cir. 2006). Thus, Palmer fails to show that the district
court did not account for a factor that should have received great weight, gave
significant weight to an irrelevant factor, or committed a clear error of judgment
in balancing the sentencing factors. See, e.g., id.
      The district court’s judgment is AFFIRMED.




                                        2